Title: To Thomas Jefferson from George F. Hopkins, 2 December 1822
From: Hopkins, George F.
To: Jefferson, Thomas

Sir,Decr 2, 1822.The person who submitted to you certain observations on Electricity, Looming, &c. recieved the manuscript with your remarks. He now does himself the farther honour to send you a copy of the same in print, and requests your acceptance of it for what it may be worth.P.S. As Mr. Jefferson is the only Gentleman who possesses the name of the writer, he has to request that it may be known no farther.